 In the Matter Of SWEET CANDY COMPANY,A CORPORATIONandCANDYWORKERS' LOCAL No. 373Case No. R-526.-Decided February 21, 1938Candy Manufacturing Industry-Investigation of Representatives:controversyconcerning representation of employees : refusal of employer to recognize andbargain with petitioning union until question of representation is determined bytheBoard-Unit Appropriate for Collective Bargaining:all plant employees,including watchmen,but excluding foremen, office and clerical help, and em-ployees of the shipping and delivery department;no controversy asto-ElectionOrderedMr. Charles A. Graham,for the Board.Mr. Oscar W. Carlson,of Salt Lake City, Utah, for the Company.Mr. A. George Koplow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 9, 1937, Candy Workers' Local No. 373, Bakery andConfectioneryWorkers' International Union of America,' hereincalled the Union, filed with the Regional Director for the Twenty-second Region (Denver, Colorado) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Sweet Candy Company, a corporation, Salt Lake City,Utah, herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnDecember 9, 1937, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On December 11, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andupon the Union.Pursuant to the notice, a hearing was held on1The pleadings incorrectly designated the Union as Candy Workers' Local No a73.541 542NATIONAL LABOR RELATIONS BOARDDecember 17, 1937, at Salt Lake City, Utah, before Albert L. Lohm,the Trial Examiner duly designated by the Board. The Board andthe Company were represented by counsel and participated in thehearing.Representatives of the Union participated in the hearingas witnesses.Full opportunity to be heard, to examine and to cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYThe Sweet Candy Company is a corporation engaged in the manu-facture and sale of candy. Its plant is located at Salt Lake City,Utah.The total gross business of the Company is over $300,000 annually.The principal materials used by the Company are sugar, butter,eggs, condensed milk, cream, corn-syrup, cocoa beans, nut meats,flavorings, candied and preserved fruits, cardboard, ribbon, andpaper.Approximately 70 per cent (in terms of monetary value) of thematerials used come from outside the State of Utah, and approxi-mately 75 per cent (in terms of monetary value) of the productsare shipped outside the State of Utah.II.THE ORGANIZATION INVOLVEDCandy Workers' Local No. 373, Bakery and Confectionery Work-ers' International Union of America is a labor organization affiliatedwith the American Federation of Labor.According to the testimony of its representative, the Union admitstomembership all plant employees engaged in the manufacture ofconfections.This includes persons who deal with the productthrough the point where it is placed in the consumer carton. Itdoes not include warehousemen, truck drivers, or persons packingthe cartons for shipment.The Union has no jurisdiction over sales-men, supervisors, or office and clerical employees.Watchmen are admitted to membership in the Union. The Union'srepresentative testified that since there is no American Federationof Labor organization for watchmen, the American Federation ofLabor has ruled that such employees are eligible to join the organi-zation representing a majority of the employees in a plant. DECISIONS AND ORDERSIII.THE QUESTION CONCERNING REPRESENTATION543The Union's organizational work among the Company's em-ployees started in April or May 1937. It was granted a charterin June 1937, by Bakery and Confectionery Workers' InternationalUnion of America.At the hearing, by stipulation between counsel for the Board andcounsel for the Company, the following facts were agreed upon :On October 29, 1937, a representative of the Union approached theCompany's counsel on the question of collective bargaining, afterhaving been referred to counsel by the Company. It was then ar-ranged to have the Utah Industrial Commission check the Unionmembership against the Company's pay rolls to determine whethertheUnion represented a majority of the employees of the Com-pany.Shortly thereafter, the Union received information that theattorney for the Company had notified the Utah Industrial Com-mission that there was some doubt as to the jurisdiction of the Com-mission because of the interstate nature of the Company's business.As a result, on November 9, 1937, before the results of the Commis-sion's check were known, the Union filed a petition for certificationby the Board.After filing the petition, the Union attempted to gainthe consent of the Company, through its counsel, to the holding of aconsent election by the Board, but this consent was not obtained.On November 12, 1937, the Commission reported a majority ofemployees in the Company as having, by joining the Union, designatedthe Union as their representative for collective bargaining.Approxi-mately three weeks later there was another conference between theCompany's counsel and the Union's representative, at which timecounsel for the Company stated his belief that the best procedurewould be a hearing under the petition of November 9, 1937.At the hearing the Company offered to stipulate that a secret ballotbe taken by the Board, and that the unit claimed by the Union beconsidered an appropriate unit for the purposes of such ballot.Theproffered stipulation was not accepted.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce. 544NATIONAL LABOR RELATIONS BOARDV. THE APPROPRIATE UNITThe Union in its petition claimed that all plant employees with theexception of foremen, office and clerical help, constitute a unit appro-priate for the purposes of collective bargaining.The Company makesno objection to the unit claimed by the Union to be appropriate.This unit excludes all employees in the shipping and delivery depart-ment, the Union not classifying them as plant employees, since theydeal with the finished product after it has been placed in its consumercarton.The exclusion of the shipping and delivery department em-ployees is not unreasonable, is desired by the petitioner, and is notobjected to by the respondent.The Union desires to include watchmen in the unit claimed to beappropriate.The Company makes no objection. In the past, we haveusually excluded watchmen from a bargaining unit composed pri-marily of production employees, on the basis of the differences in func-tion and interest of the two groups.We shall, however, permit thewatchmen to be included in this unit because of the fact that neitherparty makes any objection to their inclusion, and because to holdotherwise virtually would deprive the watchmen of opportunity forcollective action and representation, since there is no other labor organ-ization at the plant to which they are eligible for membership.We find that all plant employees of the Company including watch-men, but excluding foremen, office and clerical help, and employeesin the shipping and delivery department, constitute a unit appropriatefor the purposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining, and otherwise effectuate thepolicies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe pay-roll list 2 shows 246 persons in the employ of the Companyon November 5, 1937, a few days before the Union filed its petitionwith the Board.Testimony at the hearing shows 64 employees to beoutside the unit found to be appropriate, leaving 182 persons in theappropriate unit.The Union claimed to represent these employees by virtue of thefact that a majority of them had, by joining the Union, designatedit as their agent for the purposes of collective bargaining.At thehearing the Board introduced a list,3 certified by a notary publicas having been copied from the official ledger of the Union and pur-porting to be a list of the Company's employees who were members2 Board's Exhibit No. 2The pay-roll list of November 5, 1937, furnished by the Com-panv was introduced in evidence and was relied on by the parties for purposes of comparison.8Board's Exhibit No. 3. DECISIONS AND ORDERS545of the Union.The Union books from which the membership listwas compiled were available for inspection at the hearing, but thesigned membership cards were not produced.The Company ob-jected to the Union membership list as a method of proof of desig-nation, requesting that the signed application cards for admissionto the Union be introduced to prove that a majority of the em-ployees in the appropriate unit were members of the Union and haddesignated the Union as their representative for -collective bargain-ing.Since an objection has been interposed, and because in theabsence of signatures there may be some doubt as to the authenticityof names submitted on the Union membership list, we shall notcertify on the basis of the proof offered.We find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved bythe holding of an election by secret ballot.Eligibility to vote inthis election will be extended to those who were in the employ of theCompany, within the appropriate unit, on the pay roll of November5, 1937, exclusive of those who since have quit or have been dischargedfor cause.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Sweet Candy Company, Salt Lake City,Utah, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All plant employees of Sweet Candy Company, Salt Lake City,Utah, including watchmen but excluding foremen, office and clericalhelp, and employees in the shipping and delivery department, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with the SweetCandy Company, Salt Lake City, Utah, an election by secret ballotshall be conducted within a period of twenty (20) days from thedate of this Direction of Election, under the direction and supervisionD 546NATIONAL LABOR RELATIONS BOARDof the Regional Director for the Twenty-second Region, acting inthis matter as the agent of the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among all plant employees of Sweet Candy Company, Salt LakeCity, Utah, on the pay roll of said Company of November 5, 1937,including watchmen but excluding foremen, office and clerical help,employees of the shipping and delivery department, and those whosince have quit or have been discharged for cause, to determinewhether or not they desire to be represented by Candy Workers'Local No. 373, Bakery and Confectionery Workers' InternationalUnion of America, for the purposes of collective bargaining.[SAME TITLEAMENDMENT TO DIRECTION OF ELECTIONMarch 11, 1938On February 21, 1937, the National LaborRelationsBoard, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding, the election to be held within twenty (20)days from the date of the Direction, under the direction and super-vision ofthe Regional Director for the Twenty-second Region (Den-ver, Colorado).The Board, having been advised that a longer periodisnecessary,hereby amends the Direction of Election issued onFebruary 21, 1937, by striking therefrom the words "within twenty(20) days from the date of this Direction" and substituting thereforthe words "within thirty (30) days from the date of this Direction."